HEDRICK, Judge.
Defendant assigns as error the denial of his motion for judgment as of nonsuit. The record discloses the following at the close of the State’s evidence:
*125“Me. Plumides : We make motion at the close of the State’s Evidence, if your Honor pleases.
Couet: Overruled.”
No exception appears in the record to any of the rulings of the trial judge. Nevertheless, we have carefully reviewed the record and find there was plenary, competent evidence to require submission of this case to the jury and to support the verdict.
The defendant, by his second assignment of error, contends the Court erred in its instructions to the jury. This assignment of error is not supported by an exception set out in the record and will not be considered. Rule 21, Rules of Practice in the Court of Appeals of North Carolina.
The defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Mallaed and Judge Moeeis concur.